The application of the above-named defendant for a review of the sentence of 10 years plus 5 years consecutive; dangerous imposed on September 17,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
Circumstances that were available to the sentencing judge were sufficient to impose the sentence that was given. Therefore this Division shall sustain the original sentence and the facts reveal that the judge was reasonable in his discretion.
We wish to thank Debra Upton of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky